Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
The amendment filed 05/24/2021 has been entered.  As directed by the amendment: claim 1 has been amended; claims 2-6, 11, and 13-24 have been cancelled; and claims 25-27 are withdrawn.  Thus, claims 1, 7-10, and 12 are pending.
Note: claim 1 has been amended to include “the wick having a cross-section having a y-shape, a cross shape, or a closer [sic] shape,” which was not previously presented.  Such limitation should appear with underlining consistent with MPEP 714-C-2 (“The text of any added subject matter must be shown by underlining the added text.”).
The amendment is sufficient in overcoming the rejection of claim 1 under 35 USC 112 (a).  The amendment is not sufficient in overcoming the rejection of claim 8 under 35 USC 112 (a) for the reasons enumerated below.
Further grounds of rejection are presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 8 recites, the heater element having “a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm.”  Claim 1, from which claim 8 directly depends, recites “the heater element being planar.” Figures 5 and 6 depict different embodiments of heater element 99, with Figure 5 depicting a sinuous shape and Figure 6 depicting a circular cross-section.  Paragraph 0017 (as published) discloses the heater element “has a generally circular cross-section” and “may be generally sinuously shaped or generally U-shaped.”  Paragraph 0062 states that heater element 99 “may have a circular cross-section and may have a diameter of about 0.2 mm to about 0.5 mm.”  Paragraph 0062 continues in that “other cross-sectional shapes and external forms may be employed” and that the heater element 99 “may have an elongate planar form with a rectangular cross-section.”  Here, the specification discloses separate embodiments: 1) the heater element 99 being planar with a rectangular cross-section; and 2) the heater element 99 having a circular cross section with a diameter of about 0.2 mm to about 0.5 mm. The specification lacks an embodiment in which the heater element is both planar and has a circular cross-section having the aforementioned diameter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 7-10 and 12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the heater element being in contact with the wick only of the first side of the heater element” followed by “the second side of the heater element only in contact with the first wick side” renders the claim indefinite as the claim requires that the heater element only contacts the wick on both the first side and the second side of the heater element, which creates confusion as to what is meant by “only.”  As best understood, only the first side or the second of the heater element should be in contact with the wick based on the plain and ordinary meaning of “only.” In context, the plain and ordinary meaning of “only” is “without others or anything further; alone; soley, exclusively” (www.dictionary.com/browse/only; viewed on 05/27/2021). Here, it is unclear in what way both the first side and second side of the heater element are, simultaneously, in contact with the wick while being the only side in contact with the wick.
closer shape” renders the claim indefinite as it is unclear what is meant by “closer shape.”  Here, “closer” is not an art recognized shape or a combination of shapes.
	Claims 7-10 and 12 inherit the above deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker, in view of Gherghe (U.S. Publication 2013/0087160), and Counts et al. (U.S. Patent 5388594), hereinafter Counts, and/or in further view of Zuber et al. (U.S. Publication 2011/0126848), hereinafter Zuber.
Regarding claim 1, Tucker discloses a cartridge of an electronic vaping device (Figures 1, 4, 5, 8, etc. electronic cigarette 60) comprising: 
an outer housing (outer tube 6; para. 0017) extending in a longitudinal direction (para. 0017; “…an outer tube 6 (or casing) extending in a longitudinal direction and an inner tube 62 coaxially positioned within the outer tube”); 
an air inlet in the outer housing (air inlet 44; para. 0020 and 0024); 
a vapor outlet (diverging outlets 24; para. 0021) in the outer housing and in communication with the air inlet (44) via an air passage (air passage 20) between the air inlet (44) and the vapor outlet (24) (Paragraphs 0020-0021, air inlet 44 delivers air to passage 20, which flows into passage 20 and exits outlets 24); 
a reservoir in the outer housing (liquid supply reservoir 22; para. 0017); 
a heater element (heater 14; para. 0017-0018) located adjacent the air passage (20) (shown in Figure 1) (para. 0018 discloses heater 14 being “spaced apart relation to the central air passage 20”), the heater element being magnetic and electrically conductive (para. 0026. Note: paragraph 0026 discloses materials of heater 14, which comprise materials that are both magnetic and electrically conductive, for example, iron, nickel, and cobalt are all materials that conduct magnetic and electrical fields; Furthermore, paragraph 0026 discloses heater 14 being an electrical heater; i.e., a resistive heater; Such heaters generate heat with the passing of a current therethrough-See Joules first law, and the current moving through heater 14 generates a magnetic field), the heater element being formed of an alloy including nickel, iron, molybdenum, chromium, aluminum, copper, or any combination thereof (paragraph 0026 discloses alloys of nickel, iron, molybdenum, chromium, aluminum, etc., superalloys based on nickel, iron, cobalt, etc. as materials for heater 14. “Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium-titanium-zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel.”), 

    PNG
    media_image1.png
    160
    288
    media_image1.png
    Greyscale

the heater element (14) including a central portion (central portion of 14 wrapped around and in contact with wick 28, shown in Figure 8), the central portion including a plurality of U-shaped portions (Term ‘u-shaped portions’ is not explicitly defined in the instant application. Under broadest reasonable interpretation, ‘u-shaped’ is defined as ‘having the shape of a capital U’-www.merriam-webster.com/dictionary/U-shaped, viewed on 09/28/2020.) (The central portion of heater coil 14, which surrounds wick 28, includes a plurality of portions that, at least partially, define a U-shape.  That is, the winding of heater 14 around wick 28 produces a plurality of curves that, broadly, define a shape of a U), the heater element (14) being planar (Figure 8, as well as 9-11. Paragraph 0030 discloses that “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28…the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28….”  See also paragraph 0015, “the use of a planar metal ribbon such as a mesh material as the heater provides many advantages…increased surface to surface contact…to provide more efficient and uniform transfer of heat between the heater and the wick.”), 

    PNG
    media_image2.png
    331
    579
    media_image2.png
    Greyscale

such that the heater element (14) has a first side and a second side (As detailed above, the heater element 14 is wrapped around wick 28 such that an inner surface of the heater element, when wrapped, is in contact with wick 28.  This inner surface includes a left side-LS-and a right side-RS); 
a wick (wick 28) in communication with the reservoir (para. 0018; “…in communication with the liquid material in the liquid supply 22 and in communication with the heater 14 such that the wick 28 disposes liquid material in proximate relation to the heater 14…”), the wick configured to draw pre-vapor formulation from the reservoir toward the heater element (para. 0018) (para. 0019, “…the wick 28 may have any suitable capillarity and porosity to accommodate aerosol generating liquids having different liquid physical properties such as density, viscosity, surface tension and vapor pressure. The capillary properties of the wick 28, combined with the properties of the liquid, ensure that the wick 28 is always wet in the area of the heater 14 to avoid overheating of the heater 14…”) (para. 0025, “…the heater 14 is arranged to communicate with the wick 28 and to heat the liquid material contained in the wick 28 to a temperature sufficient to vaporize the liquid material and form an aerosol…”), the heater element being in contact with the wick only on the first side of the heater element (see paragraph 0015, “increased surface to surface contact between the heater and the wick.” Paragraph 0030, heater element 14 is an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28.  See also paragraph 0036) (Fig. 8 as annotated above, LS and RS in contact with the wick), 

    PNG
    media_image3.png
    349
    616
    media_image3.png
    Greyscale

and at least a portion of the wick (28) being parallel of the heater element Fig. 8 above) (wrapping heater 14 around wick 28 occurs along a direction, indicated by the central line above.  The portion of the wick 28 that is in contact with the heater, indicated by the lower double arrows, and the corresponding portion of the heater 14, indicated by the upper double arrows, are parallel) and including a first wick side and a second wick side, the second side (Here, both first side and second side, LS and RS, are only in contact with the wick 28 on a side of the wick in contact with the heater element.  Further, the surface of the heater element facing away from the surface of LS and RS is not in direct contact with the wick) of the heater element only in contact with the first wick side (side of the wick in contact with heater element 14) the wick having a cross-section having a y-shape, a cross shape, a closer shape (para. 0018 discloses wick 28 having a generally cross-shaped, clover-shaped, Y-shaped, or any other shaped cross section.  Here, the aforementioned shapes inherently have a first side and a second side).
With respect to wick (28), Tucker discloses (para. 0018) that wick 28 “preferably comprises filaments having a capacity to draw a liquid, more preferably a bundle of glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments. Preferably, the wick 28 is flexible and includes three strands, each strand including a plurality of filaments. Moreover, it is noted that the end portions 29 and 31 of the wick 28 are flexible and foldable into the confines of the liquid supply region 22. The wick 28 can include filaments having a cross-section which is generally cross-shaped, clover-shaped, Y-shaped or in any other suitable shape.”  This corresponds to the same bundling of glass/ceramic filaments of wick 28 having a cross-section that is “generally cross-shaped, clover-shaped, Y-shaped, or any other suitable shape” disclosed in the instant para. 0029, “…the heater 14 comprises a ribbon of wire mesh which at least partially surrounds the wick 28. In that embodiment, preferably the heater may extend along the entire length of the wick 28 or only along a portion of the length of the wick 28….” Para. 0030, “the mesh material is wrapped completely around a portion of the wick 28 at least one turn, but preferably about a predetermined number of turns (e.g., two to ten turns or two to six turns).”) (Here, heater 14 is disclosed as extending along the entire length of wick 28 or only along a portion of the length and is wrapped around wick 28 at least once.  Heater 14, therefore, contacts wick 28 only on a first wick side, being the side of wick 28 which contacts the heater 14.  That is, the side of wick 28 defined by the portion of the length in which the heater is wrapped.  The side(s) of wick 28 that are not in contact with the heater, or the sides defined by the portion of the length in which the heater is not wrapped, are, therefore, considered the second wick side.).
Tucker discloses the heater element (14) being driven by a power supply (power supply 1) (paragraphs 0023-0024 and 0043; battery/rechargeable battery), but is silent on the heater element being configured to be driven by an alternator.  Tucker teaches the heater element (14) being planar and including a plurality of U-shaped portions, but is silent on the heater element having a sinuous shape.
Title; Abstract; paragraph 0019, elongated heating element, such as a heating coil 19; para. 0033-0035 discloses ni-chrome coil; See for instance Figures 12, 15, and 18) for the heater element (19) to be configured to be driven by an alternator (Note: the claim does not require the electronic vaping device to comprise an alternator, but rather, the claim merely requires the heater element to have structure allowing the heater element to be driven by an alternator; See MPEP 2114; Gherghe teaches, see Figure 15 and 18, and paragraph 0084, heater element 19 being operatively connected to power jack 6 which can be plugged in a AC charger; See also Figure 18 showing an AC USB power supply, where the vaporizer can be used while the battery is being recharged; Under broadest reasonable interpretation, ‘alternator’ is defined as ‘an electric generator that produces alternating current’-www.thefreedictionary.com, 1st definition, viewed on 10/25/2019; The AC charger and/or the AC USB power supply are disclosed as supplying alternating current, where such alternating current is inherently generated by some device; As such, the heater element 19 is capable, without further modification, of being driven by an alternator).
The advantage of combining the teachings of Gherghe is that in doing so would provide a means for allowing a user to use the electronic vaporizer while recharging the battery (para. 0084), thereby improving the usability of the electronic vaporizer.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker with Gherghe, by adding to the heater element and power supply (rechargeable battery) of Tucker, with the teachings of Gherghe, to provide a means for allowing a user to use the electronic vaporizer while para. 0084), thereby improving the usability of the electronic vaporizer.
The combination of Tucker and Gherghe teaches each claimed limitation except for the heater element having a sinuous shape.

    PNG
    media_image4.png
    406
    556
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    373
    663
    media_image5.png
    Greyscale

Counts teaches that it is known in the art of electronic smoking devices (Title; abstract-“…replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements contained within a lighter to evolve tobacco flavors or other components in vapor or aerosol form for delivery to a smoker…”; Figures 3a/3b, 6, and 8, planar heater element 43-shown above) for the planar heater element to include a central portion (generally taken as portion 131) and the central portion having a sinuous shape including a plurality of U-shaped portions (Col. 12, lines 31-36 and Col. 15, lines 45-49 disclose a “serpentine” shape.  The “serpentine” shaped portion 131 of heater 43, at least partially, defines U-shaped portions of the sinuous shape).
	Counts further teaches the heater element being in contact with a carrier (corresponding to a wick) only of a first side of the heater element (Counts teaches, see Figures 4A/4B and Col. 6, lines 58-67, “…23 includes a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61….” Col. 8, lines 34-39, “…The carrier or plenum 59 which supports the tobacco flavor material 61 provides a separation between the heating elements 43 and the flavor material, transfers heat generated by the heater elements to the flavor material….” Col. 9, lines 1-7 “…where a metallic carrier is used…paper 69, are preferably used to provide electrical insulation between the metallic carrier 59 and the electrical heater elements 43.” Col. 10, lines 7-25 “…Portions of the heater elements 43 are preferably biased radially inward to facilitate holding the cigarette 23 in position…so that they are in a thermal transfer relationship with the tobacco web 57, either directly or through the overwrap paper 69. Accordingly, the cigarette 23 is preferably compressible to facilitate permitting the heater elements 43 to press into the sides of the cigarette.”) (Accordingly, heater element 43 contacts, indirectly, carrier 59 only on a first side of the heater element; that is, only on the inner side of the heater element).
	The advantage of combining the teachings of Counts is that in doing so would provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified with Gherghe, with Counts, by replacing the shape of the heater element of Tucker, with the teachings of Counts, in order to provide a heater element whose shape allows for an increase in the Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44).
The primary combination teaches each claimed limitation, as detailed above. However, Zuber is cited as additional evidence.
Zuber teaches that it is known in the art of electrically heated smoking systems (para. 0005; “…an electrically heated smoking system includes an aerosol forming substrate, and a heater for heating the substrate to form the aerosol…”) (Figures 1, 3, and 4) to use a heater element formed of an alloy including nickel, iron, molybdenum, chromium, aluminum, copper, or any combination thereof (Heater 113; para. 0053, “heating element may include…a nickel-chromium alloy.” Para. 0054; “…suitable metals include titanium, zirconium, tantalum and metals from the platinum group. Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium- titanium- zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium- and manganese-alloys, and super-alloys based on nickel, iron, cobalt, stainless steel…”) and for the heater element to be in contact with a wick (aerosol forming substrate 105; para. 0071) (para. 0062 discloses that “…the aerosol forming substrate may be a liquid substrate. If a liquid substrate is provided, the electrically heated smoking system preferably includes means for retaining the liquid. For example, the liquid substrate may be retained in a container. Alternatively or in addition, the liquid 

    PNG
    media_image6.png
    189
    470
    media_image6.png
    Greyscale

Zuber further teaches a central portion of the heater element having a sinuous shape including a plurality of U-shaped portion, the heater element being planar (as shown above and detailed in para. 0100. Heating element having a flat shape stamped out from the aforementioned material(s) and including a plurality of “u-shaped segments”), such that the heater element has a first side and a second side (see Figure 3, first and second sides denotes by left and right arrows, respectively).

    PNG
    media_image7.png
    319
    295
    media_image7.png
    Greyscale

Zuber further teaches the heater element (113) being in contact with the wick (105) only on the first side (left arrow) of the heater element and the second side (right arrow) of the heater element only in contact with the first wick side (side of 105 facing and in contact with the second side of the heater).  Zuber also suggests that at least a portion of 105 is parallel to heater 113.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified above, with Zuber, by substituting the shape of the heater element and relative positioning to the wick of Tucker, with the teachings of Zuber, for in doing so would merely be a simple substitution of one known element for another, which yields no more that predicable results to one of ordinary skill in the art. Here, each of the claimed elements is found within the scope and content of the prior art, one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made, and one of ordinary skill in the art would have recognized at the time the 
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further teaches the heater element having an end to end length ranging from about 4 mm to about 25 mm (Para. 0033, “…the ribbon heater 14 is constructed from a wire mesh filament having a width in the range of about 0.5 mm to about 2 mm, preferably about 1 mm, and a length in the range of about 20 mm to about 40 mm. When wrapped about the wick 28, the ribbon heater 14 establishes a heater-wick element which extends in the range of about 10 mm to about 15 mm, preferably about 12 mm or less, and a width in the range of about 0.5 mm to about 2.0 mm, preferably about 1.5 mm or less…”).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Tucker further teaches wherein the heater element includes leads in electrical communication with electrical contacts of the cartridge (Fig. 8 and para. 0031, “…a post or brazed, conductive connection region 99 is formed of a low-resistance material brazed across each end portion of the heater 14. By brazing a post 99 or forming a brazed connection region 99 at each end of the mesh heater 14, the electrical current conducts uniformly across the length and width of the mesh heater 14 so as to avoid hot spots… Electrical leads 26 are attached to each post or brazed connection regions 99, such that a heated zone is formed between the electrical leads 26 when voltage is applied by the power supply, so as to heat the liquid material in contact with the mesh material to a temperature sufficient to at least partially vaporize the liquid. Alternatively, the electrical leads 26 can be attached directly to the mesh heater 14…”).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image8.png
    273
    548
    media_image8.png
    Greyscale

Specifically, Tucker further teaches wherein the electrical contacts of the reservoir portion protrude from a seal end of the cartridge (Figure 1 shows leads 26 protruding from seal 15, passed reservoir 22, towards power supply 1).
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further discloses the heater element (14) having a rectangular cross-section (para. 0030, “…the heater 14 is formed of a planar metal ribbon such as a here the elongate planar ribbon, at least partially, defines a rectangular shape).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker, in view of Gherghe (U.S. Publication 2013/0087160), Counts et al. (U.S. Patent 5388594), hereinafter Counts, and/or Zuber et al. (U.S. Publication 2011/0126848), hereinafter Zuber, and in further view of Tucker et al. (U.S. Publication 2013/0213418; IDS dated 02/11/2015), hereinafter Tucker ‘418.
	Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the heater element has a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm.
	Tucker ‘418 teaches that it is known in the art of electronic vaporizers (Title; Figures 1-3) for the heater element (heater 18-para. 0027, 18 is any electrically conductive material capable of being resistively heated-such as, copper, copper alloys, nickel chromium alloy etc.) to have a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm (para. 0024, internal diameter of 0.01 to 10 mm, etc.).
	Tucker ‘418 also teaches the heater element having an end to end length ranging from about 4 mm to about 25 mm (para. 0025; about 5mm to about 72 mm).
The advantage of combining the teachings of Tucker ‘418 is that in doing so would provide more efficient heat transfer to the fluid because, with the shorter the para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified by Gherghe and Counts, with Tucker ‘418, by replacing the dimensions of the heater element of Tucker, which inherently has some dimensional value, with the teachings of Tucker ‘418, to provide more efficient heat transfer to the fluid because, with the shorter the distance to the center of the fluid, less energy and time is required to vaporize the liquid (para. 0024).
Response to Arguments
Applicant's arguments filed 05/24/20201 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 112
With respect to claim 8, applicant traverses in that (Remarks, filed 05/24/2021, pages 6-7):
“…As acknowledged by the Office Action, paragraph [0017] of the Application describes that "the magnetic electrically conductive and resistive heater element has a generally circular cross-section," and "may be generally sinuously shaped or generally U-shaped." Additionally, Figure 5 illustrates and paragraph [0079] of the published Application describes that "[t]he magnetic heater element 99 has a sinuous shape which extends along a length of a transverse portion 228 of the wick 28." (emphasis added) Thus, the magnetic heater element 99 is planar and parallel with the transverse portion 228 of the wick 28. Therefore, in contrast to the Office Action's allegations, the specification supports an embodiment in which the magnetic heater element 99 is both planar and has "a circular cross-section with a diameter ranging from about 0.2 to about  0.5 mm," as recited in claim 8.”

	In response, the examiner respectfully disagrees. Paragraph 0062 of the instant application, as published, states that “The magnetic heater element 99 may have a elongate planar form with a rectangular cross-section,” while paragraph 0079 discloses that “…heater element 99 has a sinuous shape which extends along a length of a transverse portion 228 of the wick 28…In an alternate embodiment, the magnetic heater element 99 may be U-shaped, rectangular in cross-section, or have another form.” Paragraphs 0017 and 0079 do not provide sufficient disclosure of the heater element being both planar and having a circular cross section, as required by the claims.  The examiner maintains that the specification discloses separate embodiments: 1) the heater element 99 being planar with a rectangular cross-section; and 2) the heater element 99 having a circular cross section with a diameter of about 0.2 mm to about 0.5 mm. The specification lacks an embodiment in which the heater element is both planar and has a circular cross-section having the aforementioned diameter. Paragraph 0017 stating that the heater element has a circular cross-section “In at least one example embodiment” is not persuasive to show that the heater element is both planar and has the claimed diameter.  Further, “planar” only appears once in the specification, in paragraph 0062 cited above.  That is, “planar” is only used in the specification as pertaining to a rectangular cross-section.

Claim Rejections under 35 U.S.C. § 103
	With respect to claim 1, the applicant traverses Tucker (U.S. 2013/0192623) in that (Remarks, page 8, first full paragraph):

	
	In response, the examiner respectfully disagrees.  As best understood, applicant contends that because heater 14 is wrapped around the wick 28, this means that the wick is not parallel to the heater.  However, this is not the case.  The plain and ordinary meaning of “parallel” is “extending in the same direction, equidistant at all points and never converging or diverging” (www.dictionary.com/browse/parallel; viewed on 05/27/2021).

    PNG
    media_image3.png
    349
    616
    media_image3.png
    Greyscale

	In Tucker, wrapping heater 14 around wick 28 occurs along a direction, indicated by the central line above.  The portion of the wick 28 that is in contact with the heater indicated by the lower double arrows) and the corresponding portion of the heater 14 (indicated by the upper double arrows) are parallel.  As can be readily seen, at least a portion of wick 28 is parallel to the heater 14, even though the heater is wrapped around the wick.  Those of ordinary skill in the art would readily understand that these two relationships are not mutually exclusive. 
	With continued respect to claim 1, the applicant traverses Tucker (U.S. 2013/0192623) in that (Remarks, page 8-9):
Further, the Office Action alleges that the heater 14 of Tucker "contacts wick 28 only on a first wick side…[because] the side of wick 28 [is] defined by the portion of the length in which the heater is wrapped," and "[t]he side(s) of wick 28 that are not in contact with the heater, or the sides defined by the portion of the length in which the heater is not wrapped, are, therefore, considered the second sick side." Office Action, page 11. As discussed above, Tucker describes and illustrates that the heater 14 "is wrapped completely around a portion of the wick 28 at least one turn ...." Tucker, paragraph [0030]. Even if we consider the side of the heater 14 of Tucker that contacts the wick 28 as the second side of the heater element recited in claim 1, which is certainly not the case here, the alleged second side of the heater 14 still contacts all sides of the wick 28 because it is wrapped around the wick 28 at least one turn. See Tucker, paragraphs [0029]-[0030], Figures 8-11. Therefore, Tucker does not describe, teach, or suggest "the second side of the heater element only in contact with the first wick side," as recited in amended claim 1. Gherghe and Counts fail to remedy at least this deficiency of Tucker.

	In response, the examiner respectfully disagrees. Claim 1 recites “the heater element being planar, such that the heater element has a first side and a second side.”  Those of ordinary skill in the art would understand that Tucker, as detailed above, discloses such limitation.  Claim 1 further recites that the heater element is in contact “with the wick only on the first side of the heater element” and “the second side of the heater element only in contact with the first wick side.”  Claim 1, therefore, requires that both the first side and the second side of the heater be the only side that is in contact 

    PNG
    media_image2.png
    331
    579
    media_image2.png
    Greyscale

	Based on such interpretation, heater element 14 being in wrapped around wick 28 and in contact thereof defines an inner surface of the heater element (surface facing the wick) and an outer surface (surface facing away from the wick).  The inner surface of the heater 14 can be divided into a first side (left side, or LS) and a second side (right side, or RS).  Here, both the first side and the second side are in contact with the wick 28 and are the only sides of heater 14 doing so.  That is, no side of the outer surface of heater 14 is in direct contact with wick 28.
	Based on the indefinite and confusing claim amendment, the examiner recommends amending the claim to be clearer in what side(s) of the heater element are to be the “only” sides in contact with the wick.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761